Digitally signed by
                                                                                Reporter of Decisions
                             Illinois Official Reports                          Reason: I attest to
                                                                                the accuracy and
                                                                                integrity of this
                                                                                document
                                    Appellate Court                             Date: 2017.08.22
                                                                                10:43:16 -05'00'




                  In re Estate of Friedman Scherr, 2017 IL App (2d) 160889



Appellate Court         In re ESTATE OF MARJORIE FRIEDMAN SCHERR, Deceased
Caption                 (Lisa K. Scherr, as Trustee of the George H. Scherr Trust Dated March
                        14, 2002, Petitioner-Appellant, v. Julie L. Ehrlich, Joel L. Friedman,
                        and Jeremy L. Friedman, as Heirs and Legatees of the Estate of
                        Marjorie Friedman Scherr, Deceased, Respondents-Appellees).



District & No.          Second District
                        Docket No. 2-16-0889


Filed                   June 28, 2017



Decision Under          Appeal from the Circuit Court of Lake County, No. 16-P-3; the Hon.
Review                  Donna-Jo R. Vorderstrasse, Judge, presiding.



Judgment                Reversed and remanded.


Counsel on              Leslie J. Rosen, of Leslie J. Rosen Attorney at Law, P.C., of Chicago,
Appeal                  for appellant.

                        John L. Quinn and John P. Richtman, of Churchill, Quinn, Richtman
                        & Hamilton, Ltd., of Grayslake, for appellees.



Panel                   PRESIDING JUSTICE HUDSON delivered the judgment of the
                        court, with opinion.
                        Justices McLaren and Spence concurred in the judgment and opinion.
                                              OPINION

¶1                                        I. INTRODUCTION
¶2       Petitioner, Lisa K. Scherr, as Trustee of the George H. Scherr Trust Dated March 14, 2002,
     appeals an order of the circuit court of Lake County. That order sustained an objection made by
     respondents, Julie L. Ehrlich, Joel L. Friedman, and Jeremy L. Friedman, to the renunciation of
     the will of Marjorie Friedman Scherr by her spouse, George H. Scherr (both are deceased). For
     the reasons that follow, we reverse and remand.

¶3                                         II. BACKGROUND
¶4        On September 5, 2015, Marjorie died. George filed a petition for probate and letters on
     January 5, 2016. The petition stated that Marjorie left a will dated August 14, 1970, which
     George believed to be her valid last will (the will was executed while Marjorie was married to
     her first husband, and respondents, Marjorie’s children, were the sole surviving legatees under
     this will). He further averred that it had not been previously admitted to probate. The
     individuals listed in the will as executor and successor-executor had predeceased Marjorie, so
     George asked that petitioner, his daughter, be named executor. She was so appointed. The will
     made no provision for George. Respondents filed their appearances in February 2016.
¶5        On April 1, 2016, George filed a renunciation of the will. It stated, “The undersigned,
     George Scherr, surviving spouse of the above named decedent hereby renounces the will of the
     decedent which was admitted to probate in this Court on January 14, 2016.” George died on
     May 23, 2016. A copy of the renunciation was sent to respondents’ counsel on May 24, 2016.
     On June 23, 2016, respondents filed an objection to the renunciation. In it, they asserted the
     following: (1) respondents were not given notice of the filing of the renunciation, and it was
     only after George died that their attorney was provided with a copy of the renunciation, (2) the
     legislative purpose behind allowing a renunciation is to provide for a surviving spouse during
     that person’s lifetime, and (3) this court recently stated that a renunciation abates upon the
     death of a surviving spouse, even if it was filed before that spouse’s death (see In re Estate of
     Mondfrans, 2014 IL App (2d) 130205, ¶ 3). Subsequently, respondents also asserted that
     petitioner lacked standing to assert George’s renunciation, as that right was personal to him.
     Petitioner responded by offering an assignment to the trust, executed by George, of his interest
     in Marjorie’s estate.
¶6        Following a hearing, the trial court sustained respondents’ objection to the renunciation. It
     first addressed petitioner’s standing. Respondents complained that the assignment was not
     verified. Petitioner testified as to George’s execution of the assignment and his capacity to do
     so. The trial court then found that the assignment was valid and transferred to the trust the
     “ability to enforce” the renunciation. The court then turned to the renunciation.
¶7        Respondents argued that George’s renunciation abated at his death. Respondents
     acknowledged that no Illinois case holds that a renunciation abates at death. However, they
     pointed to dicta in Mondfrans (id.) that did so state. Further, respondents pointed to Illinois
     public policy, which indicates that a renunciation’s sole purpose is to provide for a surviving
     spouse after the death of the decedent spouse. Petitioner responded that George had complied
     with the “very simple requirements of the statute” and that Mondfrans was factually



                                                 -2-
       inapposite. According to petitioner, since George complied with the statute in its entirety, his
       subsequent death had no bearing on the validity of the renunciation.
¶8         The trial court began its ruling by acknowledging that there was “no case in Illinois that
       [had] exactly these facts.” The trial court noted the Illinois public policy that a renunciation is
       for the benefit of the surviving spouse and that the interests of any heirs of that spouse are
       irrelevant. The trial court rejected petitioner’s position that filing is sufficient to complete the
       renunciation. It explained that it hears “objections to renunciations all the time,” based on
       issues like premarital agreements or divorce decrees. It then reasoned, “So renunciation still
       has to be approved by the court.” The trial court acknowledged that its position “raises the
       issue [of] how long does one have to survive for a renunciation to take effect.” However, it
       emphasized that this was not at issue here. Rather, in this case, the renunciation had not come
       before the trial court and “was not approved yet.” Further, George died “shortly after the
       renunciation,” and it would not benefit him. Accordingly, the trial court concluded that
       allowing the renunciation would violate public policy, and it sustained the objection. This
       appeal followed.

¶9                                            III. ANALYSIS
¶ 10       On appeal, petitioner argues that the trial court erred in sustaining respondents’ objection.
       She primarily relies on the plain language of section 2-8 of the Probate Act of 1975 (Act) (755
       ILCS 5/2-8 (West 2016)). Respondents raise three arguments in opposition. First, they contend
       that the policy underlying the statute indicates that the right to renounce abates on the death of
       the renouncing spouse. Second, they contend that any action that is a creation of statute abates
       on the death of the party advancing the cause of action, absent a statutory provision providing
       otherwise. Third, they contend that petitioner lacks standing.

¶ 11                                      A. Section 2-8 of the Act
¶ 12       Initially, we note that we are confronted with the task of ascertaining the meaning of a
       statute. The construction and application of a statute are matters we review de novo. Evanston
       Insurance Co. v. Riseborough, 2014 IL 114271, ¶ 13. Thus, our foremost guide to resolving
       this appeal is the language of the statute itself. In re Objections to Tax Levies of Freeport
       School District No. 145, 372 Ill. App. 3d 562, 579 (2007). Where the language of a statute is
       plain and unambiguous, we must apply it without resorting to external aids of construction.
       Moore v. Green, 219 Ill. 2d 470, 479 (2006). We may not depart from the plain language of a
       statute and read into it exceptions, limitations, or conditions that conflict with the legislature’s
       clearly expressed intent. Barnett v. Zion Park District, 171 Ill. 2d 378, 389 (1996).
¶ 13       Here, the statute in question reads, in pertinent part, as follows:
                “In order to renounce a will, the testator’s surviving spouse must file in the court in
                which the will was admitted to probate a written instrument signed by the surviving
                spouse and declaring the renunciation. The time of filing the instrument is: (1) within 7
                months after the admission of the will to probate or (2) within such further time as may
                be allowed by the court if, within 7 months after the admission of the will to probate or
                before the expiration of any extended period, the surviving spouse files a petition
                therefor setting forth that litigation is pending that affects the share of the surviving
                spouse in the estate. The filing of the instrument is a complete bar to any claim of the
                surviving spouse under the will.” (Emphases added.) 755 ILCS 5/2-8(b) (West 2016).

                                                    -3-
       Thus, in the first sentence, the statute plainly states that the filing of a document renouncing the
       will is the operative act in effectuating the renunciation. Nowhere does it state that anything
       else, such as judicial approval, is required. In the final sentence, the statute again states that the
       filing of the document effectuates the renunciation.
¶ 14        The meaning of “file” is not obscure. The United States Supreme Court has explained it
       thusly: “An application is ‘filed,’ as that term is commonly understood, when it is delivered to,
       and accepted by, the appropriate court officer for placement into the official record.” Artuz v.
       Bennett, 531 U.S. 4, 8 (2000); see also Black’s Law Dictionary 642 (7th ed. 1999) (defining
       “file” as “[t]o deliver a legal document to the court clerk or record custodian for placement into
       the official record”). Webster’s Third New International Dictionary 849 (2002) defines “file”
       as, inter alia, “to place (as a paper or instrument) on file among the legal or official records of
       an office” and “to return (a law case) to the office of the clerk of a court without action on the
       merits.” (Emphasis added.) None of these definitions imply in any way that judicial action is
       necessary before a document is deemed to be “filed.” Accordingly, the plain language of
       section 2-8 of the Act specifies that a renunciation is accomplished by the filing of an
       appropriate document.
¶ 15        As the meaning of section 2-8 is clear, we have no occasion to resort to external aids of
       construction. Moore, 219 Ill. 2d at 479. These include matters of public policy, which may be
       considered only to resolve an ambiguity in a statute. People ex rel. Madigan v. Bertrand, 2012
IL App (1st) 111419, ¶ 36; Golladay v. Allied American Insurance Co., 271 Ill. App. 3d 465,
       469 (1995) (citing Chapman v. Richey, 78 Ill. 2d 243, 248-49 (1980)). In this case, respondents
       have failed to establish that section 2-8 is ambiguous, and our reading of the statute indicates
       that it is not. As such, any consideration of the purpose behind the statute is not relevant to our
       inquiry; our only task is to apply and enforce it as it is written. Madigan, 2012 IL App (1st)
111419, ¶ 36. Accordingly, we hold that the renunciation was complete when it was filed and
       that George’s subsequent death is immaterial.
¶ 16        We recognize that this court stated in Mondfrans, 2014 IL App (2d) 130205, ¶ 3, that
       “[e]ven if [the decedent] or [his heir] had petitioned to renounce the will while [the decedent]
       was alive, his right to renounce would have abated upon his death, because there was no
       concealment.” As indicated by the prefatory phrase “even if,” these facts simply were not
       before the Mondfrans court. As such, this statement is pure dictum, and obiter dictum at that.
       Obiter dictum consists of “remark[s] or expression[s] of opinion that a court uttered as an
       aside.” Exelon Corp. v. Department of Revenue, 234 Ill. 2d 266, 277 (2009). Judicial dictum,
       conversely, is “an expression of opinion upon a point in a case argued by counsel and
       deliberately passed upon by the court, though not essential to the disposition of the cause.”
       Cates v. Cates, 156 Ill. 2d 76, 80 (1993). As the facts hypothetically suggested in the
       Mondfrans court’s remark were not before the court, this clearly was more an aside than an
       expression of an opinion on a point argued by counsel. Thus, the remark constitutes
       obiter dictum, which “is not binding as authority or precedent.” Id.
¶ 17        Because the renunciation was complete, we fail to see how George’s subsequent death
       somehow undid it. Though there is no Illinois case directly on point, other jurisdictions have
       considered the effect of a spouse’s death after that spouse had renounced a will. In In re
       Renunciation of Will of Sayre, 415 S.E.2d 263, 265-66 (W.V. 1992), after holding that the right
       to renounce is personal to a surviving spouse, the court went on to hold that, where a
       renunciation is complete prior to a surviving spouse’s death, it may be given effect despite that

                                                     -4-
       spouse’s intervening death. The court elaborated, “[W]here a spouse makes an election to
       renounce a will prior to such spouse’s death, the actual election has already been
       accomplished.” Id. at 266. In Spencer v. Williams, 569 A.2d 1194, 1196-97 (D.C. 1990), the
       court held as follows:
               “It is true that, absent exceptional circumstances, death terminates the right of a
               surviving spouse, whether competent or incompetent, to renounce the will. [Citations.]
               In the present case, however, [the decedent], acting through her conservator, filed her
               election to renounce the will while she was still alive. That [the decedent] did not live
               to receive her share does not alter our analysis.”
       Hence, these courts held that, so long as the renunciation was complete, a surviving spouse’s
       subsequent death did not undo it.
¶ 18       Respondents’ attempts to distinguish these cases are unavailing. Respondents point out
       that in Sayre, 415 S.E.2d at 264, the “County Commission *** approved the renunciation.”
       Whatever the process needed to perfect a renunciation in that case, such a step was
       unnecessary here, where, as explained above, section 2-8 makes filing the operative act for
       completing a renunciation. Thus, the distinction respondents point to is not material. Without
       significant explanation, respondents assert that Spencer is distinguishable because “the estate
       had been put on notice” of the renunciation. It is not apparent to us how this fact affected the
       validity of the renunciation. Hence, Spencer provides sound guidance on the salient issue of
       when a renunciation has been completed.
¶ 19       Respondents cite a number of cases from foreign jurisdictions. However, Cahill v. Eberly,
       38 F.2d 539, 541 (D.C. Cir. 1930), involved a situation where the renouncing spouse did not
       comply with the statutory requirements for renouncing. Here, George complied with the
       requirements of section 2-8. In In re Knofler’s Estate, 52 N.E.2d 667, 671-72 (Ohio Ct. App.
       1943), unlike in this case, the renouncing spouse did not elect to make a renunciation prior to
       her death. Similarly, respondents’ citation to Grammer v. Bourke, 70 N.E.2d 198, 200 (Ind. Ct.
       App. 1946), is unavailing as the surviving spouse did not actually make an election before she
       died. In Hogan v. Roche, 63 A.2d 794 (N.H. 1949), the court held void an attempt by a
       guardian to renounce a will on behalf of a surviving spouse, and in Gowing v. Laing, 77 A.2d
32 (N.H. 1950), a companion case with Hogan, the court held that, where the surviving spouse
       died before renouncing, that right did not survive her. Neither case helps respondents, as
       neither involved the death of a surviving spouse after that spouse renounced. In re Estate of
       Pearson, 192 So. 2d 89, 90 (Fla. Dist. Ct. App. 1966), involved a statute that, unlike ours,
       required judicial action to complete a renunciation. Other cases cited—briefly—by
       respondents are not on point.
¶ 20       Respondents also cite a number of Illinois cases that set forth policy considerations
       underlying the right of renunciation. See, e.g., Rock Island Bank & Trust Co. v. First National
       Bank of Rock Island, 26 Ill. 2d 47 (1962). They also cite several cases addressing the right of
       dower, some going back to the 1850s. These cases provide, at best, tangential guidance as they
       predate the enactment of section 2-8 (they obviously do not address its plain language, which is
       the primary issue here). Moreover, as they address policy, we have no occasion to consider
       them given that the statute is not ambiguous. Madigan, 2012 IL App (1st) 111419, ¶ 36.
¶ 21       In sum, we hold that where, as here, a surviving spouse has complied with all the steps
       specified in section 2-8, the renunciation is complete and the subsequent death of the surviving


                                                   -5-
       spouse does not undo it.

¶ 22                                              B. Abatement
¶ 23        Respondents next argue that under Illinois law, where an action is created by statute, it
       abates upon the death of a party unless there is some statutory provision for its survival.
       Whether this principle has any bearing upon the instant case presents a question of law, subject
       to de novo review. See Vincent v. Alden-Park Strathmoor, Inc., 399 Ill. App. 3d 1102, 1104
       (2010). Respondents rely on Shapiro v. Chernoff, 3 Ill. App. 3d 396, 401 (1972), which states,
       “Under Illinois law, if an action is one created by statute, and neither that statute nor any other
       provides for its survival, the action abates upon the death of a party.” Shapiro cites Creighton
       v. County of Pope, 386 Ill. 468, 476 (1944), in which our supreme court observed, “Again, in
       Illinois, it has long been settled that a cause of action created by statute does not survive unless
       declared so to do by the statute itself or unless provision for its survival is made by some other
       statute.”
¶ 24        As respondents recognize, for abatement to be a consideration, an action would have to be
       pending:
                “Although the petition had been filed prior to the death of the surviving spouse, the
                Court had not yet heard any argument or made any determinations concerning the
                petition. As such, the action was merely pending at the time of George’s death. Because
                there is no law providing for the survival of the action, it abated upon George’s death.”
       However, as explained above, the statute requires nothing beyond filing to perfect the
       renunciation. This is not to say that it could not still be challenged and undone; however,
       pursuant to the statute, if it were to stand, it would be effective as of the date it was filed. In any
       event, as the renunciation was complete, it was not abated by George’s death. Cf. Tunnell v.
       Edwardsville Intelligencer, Inc., 43 Ill. 2d 239, 242 (1969) (“So too, when a plaintiff dies after
       having received a verdict in his favor but before the entry of judgment, his action does not
       abate and he is entitled to judgment upon that verdict.”).

¶ 25                                 C. The Assignment and Standing
¶ 26       Respondents also contend that George’s right to renounce was personal to him and
       unassignable. Though there are no cases directly on point, respondents point to some case law
       that they contend is analogous. They assert, for example, that claims made pursuant to a penal
       statute are personal and not assignable. See, e.g., Hart Conversions, Inc. v. Pyramid Seating
       Co., 658 N.E.2d 129, 131 (Ind. Ct. App. 1995). Similarly, legal malpractice claims are not
       assignable. Clement v. Prestwich, 114 Ill. App. 3d 479, 480-81 (1983). Respondents contend
       that the right to renounce, being personal to the surviving spouse (see Rock Island Bank &
       Trust Co., 26 Ill. 2d 47), should be subject to the same limitation.
¶ 27       Whatever the underlying merits of respondents’ argument, it is not on point. George did
       not assign his right to renounce; he assigned the interest he possessed after exercising his right
       to renounce. The assignment reads, in pertinent part, as follows:
                   “I, George H. Scherr, am an heir of the Estate of Marjorie Friedman a/k/a Marjorie
               Friedman Scherr, Deceased (‘Estate’) and am entitled to a distribution from the Estate
               pursuant to the Renunciation that I filed in said Estate and pursuant to my rights to
               receive a spousal award in the Estate. I do hereby transfer and assign all my right, title,


                                                      -6-
              and interest in the Estate to the George H. Scherr Trust dated March 14, 2002
              (‘Trust’).”
       In other words, George did not assign the right to renounce. That right was exercised in
       accordance with the plain language of section 2-8 of the Act before George’s death.
       Respondents cite nothing to support the notion that an interest in an estate acquired through
       renunciation is unassignable. As such, we find this argument unpersuasive.

¶ 28                                        IV. CONCLUSION
¶ 29       In light of the foregoing, we reverse the order of the circuit court of Lake County sustaining
       respondents’ objection to George’s renunciation of Marjorie’s will. This cause is remanded for
       further proceedings consistent with this opinion.

¶ 30      Reversed and remanded.




                                                   -7-